                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                         CHARLOTTESVILLE DIVISION


                                                            Action No: 3:17cv00072
   ELIZABETH SINES, ET AL                                   Date: 7/2/19
   vs.                                                      Judge: Joel C. Hoppe, USMJ
                                                            Court Reporter: Karen Dotson, FTR
   JASON KESSLER, ET AL
                                                            Deputy Clerk: Karen Dotson



   Plaintiff Attorney(s)                            Defendant Attorney(s)
   Michael Bloch, Roberta Kaplin,                   Elliott Kline, Matthew Heimbach, Dillon
   Alan Lavine, Jessica Phillips,                   Hopper, James Kolenich, John Dinucci,
   present by phone                                 David Campbell, Bryan Jones, present by
                                                    phone



                                      LIST OF WITNESSES

   PLAINTIFF/GOVERNMENT:                            DEFENDANT:
   1.                                               1.



  PROCEEDINGS:

  Telephonic Discovery Hearing:

  Parties discuss discovery issues and scheduling matters as outlined in order at doc #508
  Written order to follow




  Time in Court: 12:03-1:33=1 hour 30 min


Case 3:17-cv-00072-NKM-JCH Document 512 Filed 07/02/19 Page 1 of 1 Pageid#: 5488
